This is alleged to have been an action, for *Page 430 
possession of real estate and seeking damages for the unlawful detention thereof, wherein the appellee was successful in having the trial court direct a verdict in her favor after she had waived damages.
The error attempted to be presented is the overruling of the motion for a new trial.
The brief submitted on behalf of the appellants does not disclose that a final judgment was ever entered or the date thereof if so rendered. It does not disclose when the motion for a new trial was filed or overruled or whether or not an appeal bond was filed within the time allowed. Furthermore it does not disclose that the attempted appeal was taken within the time allowed by statute.
Since there is a failure to follow the steps necessary, as made mandatory by the rules, there must be a dismissal.
Appeal dismissed.
Curtis, J. not participating.